As filed with the Securities and Exchange Commission on May 9, 2011 File Nos. 333-68270 and 811-10475 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORMN-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 31 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 32 [ X ] COUNTRY MUTUAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) 1705 N. Towanda Avenue, Bloomington, Illinois (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code:(309) 557-2629 Virginia Eves, Esq. Office of the General Counsel 1701 Towanda Ave. Bloomington, Illinois 61701 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): [ X ] immediately upon filing pursuant to paragraph (b). [] on (date) pursuant to paragraph (b). [] 60 days after filing pursuant to paragraph (a)(1). [] on (date) pursuant to paragraph (a)(1). [] 75 days after filing pursuant to paragraph (a)(2). [] on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No.31 to the Registration Statement of Country Mutual Funds Trust (the “Trust”) on FormN-1A hereby incorporates PartsA, B and C from the Trust’s PEANo.30 on FormN-1A filed April 29, 2011.This PEANo.31 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.30 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 31 to the Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereto duly authorized, in the City of Bloomington and the State of Illinois on May 6, 2011. COUNTRY MUTUAL FUNDS TRUST By: /s/Philip T. Nelson Name:Philip T. Nelson Title:President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 31 to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. SIGNATURE TITLE DATE /s/ Philip T. Nelson President (Principal Executive Officer) & Trustee May 6, 2011 Philip T. Nelson /s/ Alan K. Dodds Treasurer (Principal Financial & Accounting Officer) May 6, 2011 Alan K. Dodds William G. Beeler* Trustee May 9, 2011 William G. Beeler Charles M. Cawley* Trustee May 9, 2011 Charles M. Cawley Roger D. Grace* Trustee May 9, 2011 Roger D. Grace Darrel L. Oehler* Trustee May 9, 2011 Darrel L. Oehler Trustee May , 2011 Teresa M. Palmer Carson H. Varner, Jr.* Trustee May 9, 2011 Carson H. Varner, Jr. Robert W. Weldon* Trustee May 9, 2011 Robert W. Weldon *By: /s/ James M. Jacobs May 9, 2011 James M. Jacobs Attorney-in-fact pursuant to Power of Attorney previously filed and incorporated herein by reference. EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
